department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil --------------------------------------------------------- ----------------------- ------------------------- attention ------------------------------------------ cc ita b05 genin-135707-17 dear ------------- this letter responds to your request for information dated date in your letter you detailed a subsidy program to help residents who otherwise did not qualify for federal or state assistance pay for health insurance obtained in the individual marketplace in general sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains and undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 75_sct_473 99_led_483 1955_1_cb_207 1955_1_cb_207 revrul_2005_46 2005_2_cb_120 governmental grants are includible in gross_income under sec_61 unless excluded from gross_income by law see revrul_85_39 1985_1_cb_21 dividend payments alaska makes to all adult residents to encourage them to remain in the state and thereby reduce social economic and political instability are gross_income under sec_61 freedom newspapers inc v commissioner tcmemo_1977_429 involves a payment by a seller's broker to a purchaser that the court found to be part of the purchase transaction between the seller and the purchaser of newspapers the seller insisted on the sale of a group of newspapers one of which the purchaser did not wish to purchase because the seller's broker's commission depended on selling the entire group of newspapers the broker induced the purchaser to purchase the entire group of newspapers by agreeing to pay the purchaser dollar_figure unless the broker resold one of the newspapers at purchaser's cost within one year of closing the broker paid the purchaser dollar_figure when the broker was unable to sell the newspaper at the agreed price the court held that the dollar_figure was not income to the purchaser but rather a purchase_price reduction that reduced the purchaser's basis in the purchased property genin-135707-17 because the agreement with the seller’s broker was intended to and succeeded in inducing the purchaser's purchase situation of revrul_2006_27 2006_1_irb_915 involves a nonprofit corporation that provides down payment assistance towards the purchase of homes to low income individuals and families the ruling holds that down payment assistance received by a home purchaser represents a rebate or an adjustment to the purchase_price and as such is not included in a purchaser’s gross_income revrul_76_96 1976_1_cb_23 suspended on another issue by revrul_2008_26 2008_21_irb_985 involves a manufacturer of automobiles that paid rebates to all its retail customers who purchased or leased new automobiles the ruling holds that a rebate is not includible in a customer’s gross_income but rather represents an adjustment to the purchase_price of the automobile this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2018_1 sec_2 2018_1_irb_9 date if you have any additional questions please contact our office at -------------------- sincerely christina m glendening senior counsel branch office of associate chief_counsel income_tax accounting
